Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/735,219 filed on 01/13/2021.
In the instant Amendment, claims 1 – 3, 5 – 10, 12 have been amended. Claim 13 – 20 has been newly added. 
Claims 1 – 20 have been examined and are pending in this application. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Acknowledgment of Amendment
	Applicant’s amendment filed 01/13/2021 overcomes the following rejection(s):
	The claim interpretation of claim 7 – 10 under 35 U.S.C. 112(f) or 112 (pre-AIA ) sixth paragraph has been withdrawn in view of Applicants amendment.
The rejection of claim 12 under 35 U.S.C. 101 has been withdrawn in view of Applicants amendment.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 12 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5 and 7 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diessner et al. (US 2018/0276839 A1) in view of Jahnisch et al (DE 102014223141 A1). 

Regarding Claim 1, Diessner discloses: “a method for calculating a vector to a tow hitch position of a vehicle attached to a trailer via the tow hitch [see para: 0015; a rear vision system 10 for a vehicle 12 is operable to detect the angle of a trailer 14 that is pulled behind the vehicle 12 by using a rear view camera or multi-camera surround view system (FIG. 1)], the method comprising:
capturing a first image of the trailer in a first position and a second image of the trailer in a second position using an image capture device[see Fig. 4, paragraphs, para: 0017; As shown in FIG. 3, the rear camera captures image data representative of the scene with the target at the trailer, and the system processes the captured image data in accordance with the known mechanical parameters to determine the trailer angle and change rate. And para: 0018-0021; The rear camera image takes a sequence of images to capture the trailer in the field of view of the rear camera image as it moves]
calculating a trailer rotation [see para: 0024; The trailer angle detection system rotates the field of view around the tip of hitch based on an output of the tracker (the expected location of the trailer). The system also identifies if the trailer is connected to the towing vehicle by processing image data captured by the rear camera and by vehicle CAN signals] and a trailer translation relative to the image capture device between the first position and the second position [see Fig. 4, paragraphs [0018-0021, 0023-0024]: The trailer angle detection system tracks the rotation of the field of view around the tip of the hitch based on the expected location of the trailer];
calculating a first rotation axis [see para: 0016; For controlled backing up of the vehicle with a trailer attached to it, the backup assist system should calculate the angle of trailer with respect to vehicle center axis] of the trailer between the first image and the second image based on the calculated trailer rotation and trailer translation [see Fig. 4, para: 0018- 0021, 0023-0024; Between the calculation of the hitch ball position and the extracted feature vectors from the trailer the rotation axis and rotational movement of the trailer is known];
Diessner does not explicitly disclose: “repeating the capturing of the first and second images, the calculating of the trailer rotation and the trailer translation, and the calculating of the first rotation axis with a third image and a fourth image of the trailer thereby calculating a second rotation axis of the trailer between the third image and the fourth image 
determining an intersection of the first and second rotation axis, and determining based upon the determined intersection 
Jahnisch teaches: “repeating the capturing of the first and second images, the calculating of the trailer rotation and the trailer translation, and the calculating of the first rotation axis with a third image and a fourth image of the trailer thereby calculating a second rotation axis of the trailer between the third image and the fourth image [see para: 0017; at least three images are captured and evaluated. More specifically, a first image information is detected, which comprises at least a portion of a surface of the trailer, which extends in a certain orientation to the drawbar, in a first position. In particular, the surface of the trailer may for example extend perpendicular to the longitudinal direction of the drawbar. The surface of the trailer may, for example, comprise a front surface of the trailer which is substantially rigidly coupled to the drawbar. In this embodiment, further, second image information including at least a part of the surface of the trailer in a second position and third image information including at least a part of the surface of the trailer in a third position are detected. To determine the position of the trailer hitch head, a first angle between the surface of the trailer in the first position and the surface of the trailer in the second position by evaluating the first image information and the second image information and a second angle between the surface of the trailer in the second position and the surface of the trailer in the third position is determined by evaluating the second image information and the third image information. The position of the trailer hitch head is determined by evaluating the first angle and the second angle. In particular, the trailer front can be easily determined in the image information, so that on this basis, the position of the trailer hitch head can be determined easily and reliably. For example, bisectors of the first and second angle can be determined and an intersection of these two bisectors are determined, since the intersection is at the pivot about which the surface of the trailer moves and thus represents the position of the trailer hitch head]
and;
determining an intersection of the first and second rotation axis, and determining based upon the determined intersection [see para: 0013; This can be done for further image information to determine further directions of the longitudinal axis of the drawbar in other positions of the drawbar. In other words, in a further embodiment, a further image information can be detected, which comprises at least a part of the drawbar in a further position. The first position, the second position and the other positions are different. In order to determine the position of the trailer coupling head, a further direction of the longitudinal axis of the drawbar is determined by evaluating the further image information and a further intersection between the first direction and the further direction and / or between the second direction and the further direction is determined. The position of the trailer hitch head is determined depending on the intersection between the first direction and the second direction and the further intersection points. For example, the position of the trailer coupling head can be determined by an averaging of the intersections, ie, an estimated intersection can be determined from all intersections. In particular, for example, a focus of the intersections in the direction of travel and transverse to the direction of travel to determine the position of the trailer hitch head can be performed]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Diessner to add the teachings of Jahnisch as above, in order to capture first and second images and calculate trailer rotation and the trailer translation and calculating the first rotation axis with a third image and a fourth image of the trailer thereby calculating a second rotation axis of the trailer between the third image and the fourth image and determining an intersection of the first and second rotation axis, and determining a vector to the tow hitch position based upon the determined intersection [Jahnisch see para: 0013 and 0017].

Regarding claim 2, Diessner and Jahnisch disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Diessner discloses: “wherein the of the trailer rotation and trailer translation further comprises:
calculating a trailer angle [see para: 0019; The system builds confidence to the tracker to avoid sudden drops in tracking and for a smaller ROI. The system is operable to detect the trailer angle with respect to the center line of the vehicle using the calculated centroid(s)] based on the determined vector to the tow hitch position as an input [see Fig. 4, para: 0018-0021, 0023-0024; Between the calculation of the hitch ball position and the extracted feature vectors from the trailer the rotation axis and rotational movement of the trailer is known].

Regarding claim 3, Diessner and Jahnisch disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Diessner discloses: “wherein the method further comprises: 
calculating the tow hitch position based on the determined vector to the tow hitch position and a geometrical condition [see Fig. 4, paragraphs [0018-0021, 0023-0024]: It discloses that the system distinguishes between the trailer region (the trailer body and tongue) and the hitch ball positions using angular motion of the vehicle. This is used to measure various distances such as between the hitch ball and the vehicle, etc.].

Regarding claim 4, Diessner and Jahnisch disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Diessner discloses: “wherein the geometrical condition includes a known extrinsic camera position of a camera capturing the first and second images and that the tow hitch position is central at a vehicle, which draws the trailer. (Fig. 4, paragraphs [0018-0021, 0023-0024]: It discloses that the system distinguishes between the trailer region (the trailer body and tongue) and the hitch ball positions using angular motion of the vehicle. This is used to measure various distances such as between the hitch ball and the vehicle, etc. The camera’s location is known to the vehicle for the calculations.)

Regarding claim 5, Diessner and Jahnisch disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
Diessner does not explicitly disclose: “wherein the of the trailer rotation and trailer translation further comprises 
comparing the captured first image with the captured second image of the trailer 
However, Jahnisch teaches: “wherein the of the trailer rotation and trailer translation further comprises 
comparing the captured first image with the captured second image of the trailer  [see para: 0037; The procedure begins in step 30 and in the step 31 Image data is loaded for a time step t. In step 32 be edges of the drawbar 12 detected. For example, each edge in the two-dimensional representation may be represented as a straight line through a point p and a direction r. In step 33 a plausibility check of the detected edges is performed. In the image data, in addition to the edges of the drawbar, further edges can be detected which are not associated with the drawbar. Based on location and orientation can be plausibility, which edges are possible edges of the drawbar. Implausible edges are discarded. In step 34 a straight line g (t) for the time step t is determined by the averaging of the remaining edges. For example, mean values of all edge directions and centroids of all edge intersections can be used for the determination of the straight line. In this case, for example, a weighting of the edges as a function of their length is conceivable. In step 35 an intersection S (t) is determined by intersecting the line g (t) with all previously determined lines. The previously determined lines were determined in the preceding time steps. In step 36 A center of gravity of all previously determined intersection points is determined as a possible trailer coupling point. In step 37 it is decided if the procedure is iterative in step 31 is continued for the next time step or whether a sufficiently accurate hitch K_final was determined, which then in step 38 is spent and the end 39 represents the process. In step 37 For example, as a possible termination criterion of the method, the sum of all angular differences between the straight lines g (1) -g (t) can be determined and compared in each case with a threshold value. If the sum of all angular differences is greater than the threshold, the trailer has had sufficiently different orientations in the previous time steps to avoid slipping cuts between the straight lines and the hitch point 16 could be estimated with sufficient accuracy. Alternatively or additionally, the iterative part of the method can be terminated and the method thus in step 38 be continued if the potential trailer hitch K has not changed significantly over several time steps away].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Diessner to add the teachings of Jahnisch as above, in order to compare captured images of the trailer and identifying positions of features of the trailer in the captured images relative to their positions [Jahnisch see para: 0013 and 0017].

Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for non-transitory computer readable medium.

Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 3 but for calculation unit including a processor and non-transitory computer readable medium.

Regarding claim 9, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for a vehicle.

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3 but for a vehicle.

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for a program element including a processor.

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 8 but for non-transitory computer readable medium.

Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 2 but for calculation unit including a processor and non-transitory computer readable medium.

Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 3 but for calculation unit including a processor and non-transitory computer readable medium.

Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 4 but for calculation unit including a processor and non-transitory computer readable medium.

Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 5 but for calculation unit including a processor and non-transitory computer readable medium.

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 6 but for calculation unit including a processor and non-transitory computer readable medium.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Diessner et al. (US 2018/0276839 A1) in view of Jahnisch et al (DE 102014223141 A1) and further in view of Hu et al. (US 2017/0174023 A1).

Regarding claim 6, Diessner and Jahnisch disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Diessner and Jahnisch does not explicitly disclose: “wherein the of the trailer rotation and trailer translation further comprises:
projecting the calculated first and second rotation axis into an image 
	However, Hu teaches: “wherein the of the trailer rotation  and trailer translation [see para: 0051; The drawbar scan method generally requires the trailer 12 to be moving relative to the vehicle 14 at a non-zero hitch angle in order to identify an imaged hitch point. As such, the drawbar scan method may be executed to provide a suitable rotation point or projection point when executing the centerline method or the template matching method in instances where the vehicle 14 and trailer 12 are moving along a curved path. By identifying the imaged hitch point, more accurate hitch angle measurements can be achieved] further comprises:
projecting the calculated first and second rotation axis into an image [see Fig. 12, 13, para: 0049; The candidate lines project outwardly from a common projection point, preferably the imaged hitch point 232. The direction at which the candidate lines project may vary based on a width of the rear bumper of the vehicle 14, a length of the drawbar of the vehicle 14, and a length of the tongue of the trailer 12. In the illustrated embodiment, the candidate lines may vary from −90 degrees to 90 degrees with respect to a reference line 234 that is indicative of a predetermined hitch angle (e.g., a zero hitch angle) and extends vertically across the middle column of the edge map 222 and intersects the imaged hitch point 232. While the exact location of the imaged hitch point 232 may be unknown initially, the controller 38 may assign a default projection point from which to project the candidate lines. Since it's assumed the hitch point 232 will typically be located along the reference line 234 and usually falls within a predictable range (e.g., 10-20 centimeters from the rear bumper of the vehicle 14), the selection of a default projection point meeting the foregoing criteria is generally sufficient for the purposes of initial hitch angle detection]: 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Diessner to add the teachings of Jahnisch as above, to further incorporate the teachings of Hu to project candidate lines onto the image of the trailer and show where it should likely be located. One would motivated to include this projection feature in order to clearly demonstrate to the vehicle’s driver where the trailer currently is visually but also where it is moving to based on the movement of the vehicle [Hu see para: 0049].

Claim 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diessner et al. (US 2018/0276839 A1) in view of Jahnisch et al (DE 102014223141 A1) and further in view of Gupta et al. (US 2018/0215382 A1).

Regarding claim 18, Diessner and Jahnisch disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Diessner and Jahnisch does not explicitly disclose: “wherein a yaw, pitch and roll rotation of the trailer between the first position in the first image and the second position in the second image is expressed by the first rotation axis”.
However, Gupta teaches: “wherein a yaw, pitch and roll rotation of the trailer [see para: 0032; The ATA system may use data from one or any combination of sensors, such as (i) a fixed or remote camera (such as a monocular camera, a binocular or stereoscope vision camera(s), a night vision camera), (ii) a LIDAR sensor, (iii) a RADAR sensor, (iv) wheel speed sensors, (v) fixed or remote ultrasonic sensors, (vi) vehicle sensors that sensor or determine or output pitch, yaw, roll, accelerometer information, (vii) a digital map--relative map with respective to the vehicle and trailer, and/or (viii) a GPS map or the like] between the first position in the first image and the second position in the second image is expressed by the first rotation axis [see para: 0045; In a cylindrical view of a rear camera, the left edge of the image (first column) corresponds to the Y axis of the vehicle coordinate system and the right edge of the image (last column) corresponds to the -Y axis of the vehicle coordinate system.  The trailer located in the detection area of the trailer hitch assist system at the same distance from the camera shall be size in-variant in the image provided to the trailer hitch assist algorithm].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Diessner to add the teachings of Jahnisch as above, to further incorporate the teachings of Gupta to determine a yaw, pitch and roll rotation of the trailer between the first position in the first image and the second position in the second image is expressed by the first rotation axis [Gupta see para: 0032 and 0045].

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 18.

Regarding claim 20, Diessner and Jahnisch disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Diessner and Jahnisch does not explicitly disclose: “wherein the first rotation axis includes pitch, yaw and roll rotation of the trailer between the first image and the second image, and the second rotation axis includes pitch, yaw and roll rotation of the trailer between the third image and the fourth image”.
However, Gupta teaches: “wherein the first rotation axis includes pitch, yaw and roll rotation of the trailer [see para: 0032; The ATA system may use data from one or any combination of sensors, such as (i) a fixed or remote camera (such as a monocular camera, a binocular or stereoscope vision camera(s), a night vision camera), (ii) a LIDAR sensor, (iii) a RADAR sensor, (iv) wheel speed sensors, (v) fixed or remote ultrasonic sensors, (vi) vehicle sensors that sensor or determine or output pitch, yaw, roll, accelerometer information, (vii) a digital map--relative map with respective to the vehicle and trailer, and/or (viii) a GPS map or the like] between the first image and the second image, and the second rotation axis includes pitch, yaw and roll rotation of the trailer between the third image and the fourth image [see para: 0045; In a cylindrical view of a rear camera, the left edge of the image (first column) corresponds to the Y axis of the vehicle coordinate system and the right edge of the image (last column) corresponds to the -Y axis of the vehicle coordinate system.  The trailer located in the detection area of the trailer hitch assist system at the same distance from the camera shall be size in-variant in the image provided to the trailer hitch assist algorithm].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Diessner to add the teachings of Jahnisch as above, to further incorporate the teachings of Gupta to determine a yaw, pitch and roll rotation of the trailer between the first position in the first image and the second position in the second image and so on is expressed by the respective rotation axis [Gupta see para: 0032 and 0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fietz et al (DE 102014223141 A1)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486